Case 5:20-cv-01491-SMH-JPM Document 14 Filed 04/19/21 Page 1 of 1 PageID #: 75




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

JESSIE RAY WILLIAMS #143236,                 CIVIL ACTION NO. 20-1491-P
Petitioner

VERSUS                                       CHIEF JUDGE S. MAURICE HICKS, JR.

JAMES M LEBLANC,                             MAGISTRATE JUDGE PEREZ-MONTES
Respondent


                                    JUDGMENT


       For the reasons contained in the Report and Recommendation of the Magistrate

 Judge previously filed herein (Record Document 12), noting the absence of objections

 thereto, and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus (Record

 Document 1) be and is hereby DISMISSED WITHOUT PREJUDICE for failure to exhaust.

       THUS DONE AND SIGNED at Shreveport, Louisiana, this 19th day of April, 2021.
